Hill, J.
The verdict and judgment in this ease were for the defendant, Norris. The plaintiffs filed a motion for new trial only on the formal and usual grounds, which was overruled by the court below, and the ease is here by writ of error from the judgment overruling the motion. After a careful review of the case, we can not say that the verdict was contrary to law and Without evidence to support it; or that the court . abused its discretion in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.